TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00386-CV




                                     Randy Lee Barnett, Appellant

                                                      v.

                Carole Keeton Rylander, Comptroller of Public Accounts, Appellee




           FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
                 NO. 99-05555, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




                 Because appellant Randy Lee Barnett has failed to file an appellant=s brief, we will dismiss

this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

                 The Clerk of this Court filed the clerk=s record in this cause on July 22, 2002. Thus,

appellants= brief was due August 21. See id. 38.6(a)(1). By postcard dated August 28, 2002, the Clerk of

this Court notified the parties that the appeal was subject to dismissal for want of prosecution unless

appellant tendered a motion by September 9 reasonably explaining the failure to file a brief. See id.

38.8(a)(1). Thus far, appellant has submitted neither a brief nor a motion reasonably explaining the failure to

file a brief.
                 Accordingly, we dismiss the appeal for want of prosecution on our own motion. See id.

42.3(b).




                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Filed: October 3, 2002

Dismissed for Want of Prosecution

Do Not Publish